                Case 1:17-mc-00018 Document 3 Filed 01/11/21 Page 1 of 3


                                                                                    filed
                                                                                        Chr%
                                                                                    Dbtlct C^Hft


                                                                                 *1' # 252f
 1
                                                                            ^      MorttiwR Mwiaicft
2                                                                           %

3                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN MARIANA ISLANDS
4

5    IN RE: SEALED CASES                                           UNDER SEAL

6
                                                               Case No. 19-MC-OOOOl
7
                                                                       ORDER
8

9

10
          FOR CAUSE SHOWN by the United States(Response, April 11, 2019,ECF No. 7), the

11   following sixty-three cases are hereby unsealed after the filing ofthe redacted documents listed
12   below. The Clerk or her designee is ordered to file a copy of this order in each case listed and unseal
13
     the record.

14
                   Case Number       Documents to be Partially Redacted
15         1.      l:ll-mc-00025     1
           2.      l:12-cr-00003-l   3
16
           3.      l:12-cr-00013-l   4,8
           4.      l;12-mc-00009     1,2,2-1
17
           5.      l;12-mc-00022     3
18         6.      l:12-mc-00027     1,2
           7.      l:12-mc-00028     1,2
19
           8.      l:12-mc-00029     1,2
           9.      l:12-mc-00033     1
20
           10.     l:12-mc-00034     1
21         11.     l;13-cr-00015-l
           12.     l:13-mc-00009     1
22                                   1,2
           13.     l:13-mc-00012
           14.     l:13-mc-00013     1,2
23
           15.     l:13-mc-00014     1,2,3,4
24         16.     l:13-mc-00015     1,2,3,4
           17.     l:13-mc-00016     3
25                                   3
           18.     l:13-mc-00017

26
           Case 1:17-mc-00018 Document 3 Filed 01/11/21 Page 2 of 3




     19.    1 13-mc-00018     3
 1
     20.    1 13-mc-00042     1,2
     21.    1 13-mc-00047     3-1,4
2
     22.    1 13-mc-00054     1, 1-1,2
3    23.    1 13-mc-00056     1,2,3,4
     24.    1 13-mc-00057     1,2,3,4
4
     25.    1 13-mc-00059     1,2,3,4
     26.    1 13-mc-00060     1,2
5
     27.    1 13-mc-00062     1,2,3,4
6    28.    1 13-mc-00069     1
     29.    1 13-mc-00070     1
7                             1,2,3,4
     30.    1 14-mc-00007
     31.    1 14-mc-00008     1,2,3,4
8
     32.    1 14-mc-00015     1
9    33.    1 14-mc-00036     1, 1-1, 1-2,2
     34.    1 l5-cr-00010-l   3-1
10                            1,2
     35.    1 15-mc-00005
     36.    1 15-mc-00007     1,2
11
     37.    1 15-mc-00008     1,3
12   38.    I 15-mc-OOOll     1,2,3,4, 5,6
     39.    1 15-mc-00024     1,2
13                            1
     40.    1 15-mc-00025
     41.    1 15-mc-00026     1
14
     42.    1 15-mc-00033     1,2
15   43.    1 15-mc-00035     1,2
     44.    1 15-mc-00036     1,2
16
     45.    1 15-mc-00037     1
     46.    1 15-mc-00040     1
17
     47.    1 16-cr-00017-l   2
18   48.    1 16-mc-00003     1,2,3,5,6
     49.    1 16-mc-00006     1,2
19          1 16-mc-00008     1, 1-2
     50.
     51.    1 16-mc-00014     1,2
20
     52.    1 16-mc-00020     1
21   53.    1 16-mc-00023     1
     54.    1 16-mc-00039     1,2
22                            1
     55.    1 16-mc-00040
     56.    1 17-mc-OOOOl     2
23
     57.    1 17-mc-00002     2
24   58.    1 17-mc-OOOlO     1
     59.    1 17-mc-00012     1,2
25   60.    1 17-mc-00014     1,2

26
           Case 1:17-mc-00018 Document 3 Filed 01/11/21 Page 3 of 3




     61.    l:17-mc-00018     1,2
1
     62.    l:17-mc-00022      1
     63.    l:17-mc-00023      1
2

3
     The following 14 cases shall remain under seal until further order of the Court:
4
             1.   1 15-mc-00016
5
             2. 1 15-mc-00029
6
             3.   1 16-mc-OOOOl
7
             4. 1 16-mc-00015

8            5. 1 16-mc-00022

9            6. 1 16-mc-00029

10           7. 1 16-mc-00033

             8. 1 16-mc-00036
11
             9. 1 16-mc-00037
12
             10. 1 17-cr-00004-l
13
             11. 1 17-cr-00012-l
14           12. 1 I7-cr-00013-l

15           13. 1 17-mc-00021

16           14. 1 17-mc-00030


17
     SO ORDERED this 11th day of January, 2021.
18

19

20

21
                                           Honorable Ra         A V. Manglona

22                                         Chief Judge

23

24

25

26
